Case: 18-20618       Document: 00515160901         Page: 1     Date Filed: 10/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 18-20618                        October 16, 2019
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DEANDRE BENDARD SANTEE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-516-4


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Deandre Bendard Santee challenges the sentence imposed following his
guilty-plea conviction for aiding and abetting an armed bank robbery, in
violation of 18 U.S.C. § 2113(a), 18 U.S.C. § 2113(d), and 18 U.S.C. § 2. In
claiming the district court erred in overruling his objection that he should have
received a mitigating-role adjustment, under Guideline § 3B1.2, he contends
he was simply a lookout, lacked knowledge of the robbery’s scope and structure


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-20618     Document: 00515160901      Page: 2     Date Filed: 10/16/2019


                                  No. 18-20618

before his arrival at the target credit union, and did not help plan or organize
the robbery.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      Whether defendant is a minor or minimal participant under Guideline
§ 3B1.2, described below, is a factual question. United States v. Gomez-Valle,
828 F.3d 324, 327 (5th Cir. 2016) (citation omitted). A finding that is plausible
in the light of the whole record is not clearly erroneous. Id. (citation omitted).
      Guideline § 3B1.2 allows, inter alia, a four-offense-level reduction if the
court finds defendant’s role in the offense was “minimal”; if defendant’s role
was “minor”, it provides a two-offense-level reduction.          U.S.S.G. § 3B1.2.
Defendant must show an entitlement to these reductions, United States v.
Castro, 843 F.3d 608, 612 (5th Cir. 2016) (citation omitted), and defendant’s
culpability is reviewed relative to co-defendants’.         United States v. Bello-
Sanchez, 872 F.3d 260, 264 (5th Cir. 2017).          Reduction is unwarranted,
however, simply because defendant “does less than other participants”. United
States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005) (citation omitted). “[T]o
qualify as a minor participant, a defendant must have been peripheral to the
advancement of the illicit activity”. Id. (citation omitted).



                                        2
    Case: 18-20618    Document: 00515160901     Page: 3   Date Filed: 10/16/2019


                                 No. 18-20618

      Santee was recorded while meeting with co-defendants the morning of
the robbery. He drove one of the four automobiles in which the group traveled
to the credit union. Co-defendants and he reconnoitered the area during the
hour preceding the robbery. His cellular telephone records established he was
on a conference call with all co-defendants during their travel to the credit
union and throughout the robbery. During the robbery, he remained in his
automobile as a lookout, as did other co-defendants; following the robbery, he
drove one co-defendant away. In the light of all co-defendants’ actions, the
evidence shows he was more than a peripheral participant in the offense.
Therefore, the court did not clearly err in denying a mitigating-role reduction.
      AFFIRMED.




                                       3